DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	
2.	Claim 1 recites the limitation "the bottom region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160167785 A1 Roth; Ingo et al.
3.	Regarding claim 1 Roth teaches, a stowage and removal system for a receiving space for storage for one or more containers in a vehicle, comprising: a rail system (para 0019, guide rail) in the bottom  region of the receiving space (para 0020, bottom surface), and a transfer plate which can be moved on the rail system in a bottom region of the receiving space (fig, 7. Element 11), and assumes a storage position and a removal position for the container (abstract, “permits insertion and removal of the trolley”), wherein the storage position of the container, with a rear wall of the container (fig. 2, element 15) in a region of a rear wall of the receiving space (fig. 1, element 8), and the removal position, are provided in a region of a push-in opening for pushing in and removing a container into or from the receiving space in a manner which is arranged so as to lie opposite the rear wall (fig. 1, elements 2 and 3).
4.	Regarding claim 3, Roth teaches the system according to claim 1, wherein the rail system comprises: guide rails (para 0019, guide rails) which are arranged in the region of the storage position on a floor of the vehicle in a movement direction of the transfer plate, and movement bodies which engage into the guide rails being arranged on the transfer plate (fig. 3, elements 18 and 19). 
5.	Regarding claim 6, Roth teaches The system according to claim 1, further comprising at least one positioning device  of the container on the transfer plate (see annotated fig. 7, positioning device on transfer plate 11). 
[AltContent: textbox (Positioning device)][AltContent: arrow]
    PNG
    media_image1.png
    576
    652
    media_image1.png
    Greyscale

6.	Regarding claim 7, Roth teaches the system according to claim 1, wherein assisting ramps for containers are arranged at least one of on the transfer plate or at a corresponding position on the bottom region of the receiving space (fig.7, element 17).
7.	Regarding claim 8, Roth teaches the system according to claim 1, wherein the rail system has two guide rails which run parallel to outer edges of the transfer plate (fig. 3, elements 18 and 19, outer edges of element 11).
8.	Regarding claim 9, Roth teaches the system according to claim 8, wherein the two guide rails correspond with movement bodies which are arranged on an underside of the container, in a rear region of the transfer plate (fig. 3, elements 18 and 19, outer edges of element 11).
9.	Regarding claim 12, Roth teaches a vehicle with a cabin and a cabin monument (abstract, storage equal to monument) which is situated in the cabin and has a stowage and removal system according to claim 1 (abstract).
10.	Regarding claim 13, Roth teaches the vehicle according to claim 12, wherein the vehicle comprises a commercial aircraft (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claims above, and further in view of US 6454208 B1 Nervig; Steven N. et al. 
11.	Regarding claim 2, Roth teaches the system according to claim 1, but fails to teach wherein the receiving space is configured to receive at least two containers which are arranged behind one another, a rear container being positioned on the transfer plate.
However, Nervig teaches wherein the receiving space is configured to receive at least two containers which are arranged behind one another (fig. 1, elements 20), a rear container being positioned on the transfer plate (fig. 1, element 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the container storage system taught by Roth with the double cart arrangement taught by Nervig, in order “…to hold a predetermined maximum number of galley-carts” (col. 1, lines 36-38).

Claims 3, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claims above, and further in view of EP 0941923 A2 Luria David.
12.	Regarding claim 4, Roth teaches the system according to claim 1, but fails to teach wherein the transfer plate has at least one locking apparatus for releasably locking the transfer plate for the removal position.
However Luria teaches the transfer plate has at least one locking apparatus for releasably locking the transfer plate for the removal position (para 0115, stop 418).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the container storage system taught by Roth with the stop taught by Luria in order “…to secure or release, respectively, the article holders on said bottom wall, for shifting movement with respect to said platform.” (claim 24).
13.	Regarding claim 5, Roth as modified teaches the system according to claim 4, but fails to teach wherein the at least one locking apparatus is configured to be actuated mechanically or electromechanically. 
However Luria teaches, wherein the at least one locking apparatus is configured to be actuated mechanically or electromechanically (para 0115, stop 418). 
14.	Regarding claim 11 Roth teaches the system according to claim 1, but fails to teach wherein rolling elements are arranged on the transfer plate in a front region.
However Luria teaches wherein rolling elements are arranged on the transfer plate in a front region (fig. 10, element 108).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the container storage system taught by Roth with the stop taught by Luria in order to support the carrier “in suspension above the compartment floor” [para 0046].

Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim and rejection(s) under 35
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art such as Roth teaches a crat rail system and Luria teaches a cart transfer system, they fail to teach a center guide rail that protrudes beyond a center of the receiving space in a front region of the receiving space.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642